Citation Nr: 1443907	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable evaluation for residuals of a right hemopneumothorax with fracture of the ribs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his Spouse, and Ms. A.C.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied an increased evaluation for residuals of a hemopneumothorax.

The Veteran, his spouse, and Ms. A.C., a respiratory therapist, testified before the undersigned at an August 2014 hearing held via videoconference from the RO; a transcript of the hearing is associated with the claims file.  At that time, the Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of evidence received since the December 2012 statement of the case.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for recurrent pulmonary emboli, as secondary to service-connected disabilities, including the residuals of the right hemopneumothorax and lumbosacral strain with degenerative disc disease and radiculopathy, has been raised by the Veteran but has not been adjudicated by the AOJ.  The Veteran asserts that chronic pain limits his activities and results in him leading a more sedentary lifestyle than if he did not have pain.  It was also asserted during the hearing that having the scarring of the lung and the back condition makes him limited in his activities and if he forms clots in his legs, and they travel, they are likely to get stuck in the right side of the lung because of the scarring.  This matter has not been adjudicated by the AOJ and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The lung impairment attributable to the service-connected hemopneumothorax is manifested by an FEV-1 of 82 percent predicted; the VA examiner has certified that this is the best measure of the service-connected disability.

2.  Rib fractures and the hemopneumothorax did not result in removal or resection of any ribs.

CONCLUSION OF LAW

The criteria for a compensable evaluation for a right hemopneumothorax with fracture of the ribs are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.71a, 4.97, Diagnostic Codes 5297, 6843 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A March 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted, and the examiner made all necessary clinical findings to permit appropriate application of the Rating Schedule; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

At the Veteran's August 2014 hearing, the undersigned identified the issue and the Veteran provided testimony concerning the symptoms, the severity thereof, and the resulting functional limitations.  Information concerning the Veteran's treatment history was also obtained.  Neither the Veteran nor his representative has asserted there was prejudice with respect to the hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's disability, entry of air and blood into the chest cavity following trauma in an explosion, is rated under Diagnostic Code 6844, for post-surgical residuals.  Code 6843, for traumatic chest wall defects, to include a pneumothorax, would seem more appropriate, but alteration of the applied Code is academic, as they both require evaluation under a General Rating Formula for Restrictive Lung Disease.  

The Formula provides that where there is a Forced Expiratory Volume in one second (FEV-1) between 71 and 80 percent of predicted or an FEV-1/ Forced Vital Capacity (FVC) ration of 71 to 80 percent, or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) from 66 to 80 percent predicted, a 10 percent evaluation is assigned.  An FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent predicted, or a DLCO(SB) of 56 to 65 percent predicted warrants a 30 percent evaluation.  An FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent predicted, a DLCO(SB) of 40 to 55 percent predicted, or a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) is rated 60 percent disabling.  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or a need for outpatient oxygen therapy.  38 C.F.R. § 4.97.  Further, a 0 percent evaluation is assigned where the criteria for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Additionally, the evaluation of respiratory conditions is guided by special provisions itemized at 38 C.F.R. § 4.96.  In pertinent part, these provide that between pre- and post-bronchodilator testing, the results most favorable to the Veteran should be used to determine the rating.  Further, when there is a disparity between the evaluations to be assigned depending upon which result (FEV-1, DLCO(SB), FEV-1/FVC, e.g.) is relied upon, the test result the examiner states is the most reflective of the Veteran's level of disability is to be applied.  38 C.F.R. § 4.96(d)(5) and (6).

The Veteran underwent a VA examination in April 2012.  The Veteran complained of shortness of breath (SOB) with exertion; he could do activities like showering and bathing without SOB.  The examiner noted the presence of several respiratory conditions, including chronic obstructive pulmonary disease (COPD), an unknown neoplasm, asthma, and pulmonary vascular disease (including embolisms), none of which are service-connected at this time.  The Veteran had no cardiopulmonary complications of a respiratory condition, however, such as cor pulmonale, hypertrophy, or pulmonary hypertension

He also noted the service-connected hemopneumothorax in connection with his review of the complete VA medical record and claims file, and that this was the condition being evaluated.  A September 2011 pulmonary function test (PFT) showed:


Pre-bronchodilator
Post-bronchodilator
FEV-1
82
82
FVC
94
92
FEV-1/FVC
86
89
DLCO(SB)
46
---

The examiner stated that the FEV-1 result most accurately reflected the Veteran's level of disability form the hemopneumothorax.  No exercise capacity testing was done, nor was there a need for home oxygen therapy.  The examiner indicated that the other conditions would have an impact on the Veteran, but could not state which was primarily responsible for limitations of pulmonary function, as testing of each for a full diagnosis was incomplete.  However, such differentiation is not necessary, as the examiner has provided PFT results that he reports accurately reflect the service-connected disability.

The FEV-1 result, both before and after use of medication, is 82 percent of predicted, in excess of the 80 percent required for assignment of a compensable evaluation for the hemopneumothorax.  While the DLCO(SB) result would on its face warrant assignment of a 60 percent rating, the Board is bound by the regulation and opinion of the examiner that FEV-1 is to be used to establish the evaluation for the currently service-connected respiratory disability.  38 C.F.R. §§§ 4.96(d)(6), 4.97.  There is no doubt to be resolved; no increased, compensable evaluation may be assigned under Code 6844.

The Board has considered whether a separate evaluation may be assigned for the fractures to the Veteran's ribs.  However, Code 5297 provides compensable evaluations only where resection or removal of the ribs has taken place.  Review of service treatment records fails to show that any surgical intervention was required.  Therefore, Code 5297 is not applicable.

Consideration has also been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The service-connected complaints here are adequately addressed by the applicable rating criteria.  The Veteran reports shortness of breath with exertion and recurrence of pulmonary emboli.  However, the VA examiner has either related these to other, known diagnoses, or has found that rating based on PFT, and specifically FEV-1, fully accounts for the Veteran's functional limitations due to the hemopneumothorax.  The Board again notes that the Veteran's pending claim of service connection for recurrent pulmonary emboli is referred to the AOJ for action.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, with respect to the issue on appeal, there are no additional service-connected symptoms that have not been attributed to the service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A compensable evaluation for residuals of a right hemopneumothorax with fracture of the ribs is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


